DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
In response to the preliminary amendment filed 07/31/2018 claims 1-4, 6-15 and 21 were amended, claims 5 and 16-20 were canceled and new claims 22-24 were added. Therefore, claims1-20 and 60-61 are currently pending for examination.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the service network node" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the service network node" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 6, 8-15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Behzad (WO 2010/129072; provided in the IDS) in view of Brahmi et al. (Brahmi; US 2016/0242223).
	For claim 1, Behzad discloses a method comprising
measuring, in a road side unit “TRAS”, signalling transmitted from vehicle devices, to obtain a status of road traffic in proximity of the road side unit [E.g. 0028-0032: In the "Network based" model, a new application server called "Traffic Report Analysis Server" (TRAS) is connected to SMSC....”, "...TRAS...performs, amongst other things, the following tasks:... Initiates "Traffic Report Request" instruction, by broadcasting a SMS (SMS-BC) message in a forward-and-forget mode in a given cell or paging or geographical area (via other network elements such as SMSC, MSC, RNC, NodeB etc)...Receives and stores "Traffic Report Responses"...Processes and stores in the database the Traffic Report analysis results...];
E.g. 0028: TRAS is also connected to a database and storage unit called "Traffic Report DataBase" (TRDB). The TRDB is also connected to another server which is called "Traffic Report Gateway Server" (TRGS)...”, 0034: The Task of TRGS is to process the results generated by TRAS and stored on TRDB...data transfer between TRDB and TRGS...; Note: traffic reports that are stored in the TRDB of D1 is a pre-defined event, which triggers the processing in the TRGS], the method comprises
determining at least one selected road side unit operation mode for communication [E.g. 0067: The activation of TMAP programs and subsequent transmission of "Traffic Report Responses" can be solicited (i.e. by a SMS-BC "Traffic Report Request") from network…, 0068: There can be a reserved broadcast SMS message (SMS-BC) in a forward- and-forget mode defined, that instructs UEs to refrain from sending "Traffic Report Responses" (say a "Stop request")...]; and
setting, in the road side unit, an operation mode of the road side unit to correspond to the at least one selected road side unit operation mode for the communication [E.g. 0068: There can be a reserved broadcast SMS message (SMS-BC) in a forward- and-forget mode defined, that instructs UEs to refrain from sending "Traffic Report Responses" (say a "Stop request"). On reception of this broadcast SMS message, the remaining UEs stop execution of any TMAP programs and refrain from transmitting "Traffic Report Responses"...]
Behzad fails to expressly disclose wherein setting the operation mode of the road side unit sets the operation mode as one or a combination of the following modes: a user-equipment-type operational mode, a base station-type operational mode, or a small-cell base station operational mode.
E.g. 0088: a transport system server 112a of a core network 104 of the communication system 100 provides information relating to a priority of the V2V communication messages to be transmitted in the coverage area 108a-108c served by the access node 106a. A first high priority is assigned to all V2V communication messages in which the geographical location of the respective transmitting V2V communication device 116a-116c is in the cell 108a. A second lower priority is assigned to all V2V communication messages in which the geographical location of a respective transmitting V2V communication device 116a-116c is in the cells 108b, 108c. In a next step 330, the provided information is transmitted from the transport system server 112a to the V2V communication device 116a via a core network link and the second radio technology, Fig. 3, 0070].
It would have been obvious to one of ordinary skill in the art of road side units before the effective filling date of the claimed invention modify Behzad with the teaching of Brahmi in order to enable more coverage for the road side unit by enabling a base station-type operational mode that takes into consideration the priority of communication between vehicles and the road side unit and thereby achieve a better coverage for the road side unit without over jamming the communication network.
For claim 2, Behzad discloses wherein determining at least one selected road side unit operation mode for communication comprises: selecting, in the road side unit, the at least one road side unit operation mode for the communication, based on the obtained status of the road traffic  [E.g. 0068: In case, in a busy geographical area, there are too many UEs responding with "Traffic Report Responses", resulting to system overload on the uplink, the following features 
For claim 3, Behzad discloses wherein the method comprises, based on the setting, transmitting, from the road side unit to serving network node, control signalling indicating the at least one selected road side unit operation mode for the communication [E.g. 0028, 0035, 0068].
For claim 4, Behzad discloses wherein the method comprises, based on the setting, transmitting, from the road side unit to the vehicle device via a wireless communication link, control signalling indicating the at least one selected road side unit operation mode for the communication [E.g. 0067: The activation of TMAP programs and subsequent transmission of “Traffic Report Responses” can be solicited (i.e. by a SMS-BC “Traffic Report Request”) from network, or unsolicited, sent by the UE on regular bases to the network, without a “Traffic Report Request” from network (TRAS), 0068: In case, in a busy geographical area, there are too many UEs responding with "Traffic Report Responses", resulting to system overload on the uplink, the following features can be included: a. A random number generator in TMAP can generate a random number each time before the execution of "UE Traffic Report Program". On 
For claim 6, Behzad discloses wherein the road side unit operation mode for the communication is service-specific or vehicle-device-group-specific [E.g. 0030-0034, 0067-0068].
For claim 8, Behzad discloses wherein the pre-defined triggering event in the status of the road traffic comprises a change in vehicle device road traffic, vehicle device road traffic variations exceeding a preconfigured limit, congestion matching a pre-configured [E.g. 0034: The Task of TRGS is to process the results generated by TRAS and stored on TRDB for delivery as content to customers and subscribers. It may be possible to use commercially available software for TRGS, providing the interfaces are modified to handle the data transfer between TRDB and TRGS. TRGS can provide information such as Traffic speed map and traffic congestion map for a given area, as well as providing traffic alerts on geographical bases] or self-learnt vehicle device road traffic pattern, detecting the same vehicle device in the proximity of the road side unit for longer than expected, and/or detecting more than an expected average E.g. 0028, 0034, 0067-0068].
For claim 9, Behzad discloses wherein the road side unit operation mode is further selected based on cellular access network load experienced in the serving network node [E.g. 0068: In case, in a busy geographical area, there are too many UEs responding with “Traffic Report Responses”, resulting to system overload on the uplink, the following features can be included: a. A random number generator in TMAP can generate a random number each time before the execution of “UE Traffic Report Program”. On the instruction of TRAS, all UEs with “even” or “odd” (defined in the even-odd field figure 10) random numbers (or last digit of the random number) refrain from participation and hence transmission of “Traffic Report Responses”. If halving the number of participating UEs is not sufficient, this process can take place twice or more, reducing the first half, yet by another half and so on. b. There can be a reserved broadcast SMS message (SMS-BC) in a forward-and-forget mode defined, that instructs UEs to refrain from sending “Traffic Report Responses” (say a “Stop request”). On reception of this broadcast SMS message, the remaining UEs stop execution of any TMAP programs and refrain from transmitting “Traffic Report Responses”.].
For claim 10, Behzad discloses wherein the method comprises selecting multiple operation modes to be used simultaneously [E.g. 0068: the following features can be included: a. A random number generator in TMAP can generate a random number each time before the execution of “UE Traffic Report Program”. On the instruction of TRAS, all UEs with “even” or “odd” (defined in the even-odd field figure 10) random numbers (or last digit of the random number) refrain from participation and hence transmission of “Traffic Report Responses”. If halving the number of participating UEs is not sufficient, this process can take place twice or 
For claim 11, Behzad in view of Brahmi further teaches wherein the method comprises indicating multi-mode selection rules, such that
an idle-mode or DRX-mode vehicle device is to use the user-equipment-type operation mode via a PC5 interface with autonomous resource allocation, for the communication; and/or
a connected-mode vehicle device is to use the base-station-type operation mode via a Uu interface [E.g. Brahmi, 0088, 0070, 0050-0051, Figs. 1 and 3], or both the base-station-type and user-equipment-type operation mode via the Uu interface and the PC5 interface, with scheduled resource allocation, for the communication.
For claim 12, Behzad discloses wherein the method comprises selecting operation modes of co-deployed and/or co-located road side unites independently [E.g. 0028:  In the "Network based" model, a new application server called "Traffic Report Analysis Server" (TRAS) is connected to SMSC. TRAS is also connected to a database and storage unit called "Traffic Report DataBase" (TRDB). The TRDB is also connected to another server which is called "Traffic Report Gateway Server" (TRGS), which in turn is connected to SGSN. The SMSC, TRAS, TRDB and TRGS all belong to the same PLMN. In Figure 3, UE is a G1 Smartphone from Google which now has an additional new application software, called "Traffic Monitoring Application Program" (TMAP) stored in its memory unit. TMAP can be downloaded into UE via the WCDMA unit (i.e. over the air), or from the web, from the operators website via wireline or Note: it is clear that selecting the operation modes of co-deployed TRAS happens independently] or dependently on one another.
For claim 13, Behzad discloses wherein the method comprises maintaining a current operation mode for an extended period of time to avoid service interruption [E.g. 0068: In case, in a busy geographical area, there are too many UEs responding with "Traffic Report Responses", resulting to system overload on the uplink, the following features can be included: a. A random number generator in TMAP can generate a random number each time before the execution of "UE Traffic Report Program". On the instruction of TRAS, all UEs with "even" or "odd" (defined in the even-oddfield figure 10) random numbers (or last digit of the random number) refrain from participation and hence transmission of "Traffic Report Responses". If halving the number of participating UEs is not sufficient, this process can take place twice or more, reducing the first half, yet by another half and so on. b. There can be a reserved broadcast SMS message (SMS-BC) in a forward- and-forget mode defined, that instructs UEs to refrain from sending "Traffic Report Responses" (say a "Stop request"). On reception of this broadcast SMS message, the remaining UEs stop execution of any TMAP programs and refrain from transmitting "Traffic Report Responses", 0034: The Task of TRGS is to process the results generated by TRAS and stored on TRDB for delivery as content to customers and subscribers. It 
For claim 14, Behzad discloses wherein the serving network node comprises a macro cell base station or a network server [E.g. Fig. 3: see TRGS, 0035: The Task of TRGS is to process the results generated by TRAS and stored on TRDB for delivery as content to customers and subscribers. It may be possible to use commercially available software for TRGS, providing the interfaces are modified to handle the data transfer between TRDB and TRGS. TRGS can provide information such as Traffic speed map and traffic congestion map for a given area, as well as providing traffic alerts on geographical bases].
For claim 15, is interpreted and rejected as discussed with respect to claim 1.
For claim 21, is interpreted and rejected as discussed with respect to claim 1.
For claim 22, Behzad discloses wherein determining at least one selected road side unit operation mode for communication comprises:
transmitting, from the road side unit to a serving network node, a status report in order to report the obtained road traffic status to the serving network node [E.g. 0028:...TRAS is also connected to a database and storage unit called "Traffic Report DataBase" (TRDB). The TRDB is also connected to another server which is called "Traffic Report Gateway Server" (TRGS)..., 0034: the Task of TRGS is to process the results generated by TRAS and stored on TRDB for delivery as content to customers and subscribers. It may be possible to use commercially available software for TRGS, providing the interfaces are modified to handle the data transfer 
receiving, in the road side unit from the serving network node, control signalling indicating the at least one selected road side unit operation mode for the communication [E.g. 0067: The activation of TMAP programs and subsequent transmission of "Traffic Report Responses" can be solicited (i.e. by a SMS-BC "Traffic Report Request") from network…, 0068: There can be a reserved broadcast SMS message (SMS-BC) in a forward- and-forget mode defined, that instructs UEs to refrain from sending "Traffic Report Responses" (say a "Stop request")...].
For claim 23, is interpreted and rejected as discussed with respect to claim 22.
For claim 24, Behzad discloses wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus, when determining at least one selected road side unit operation mode for communication, to: select, in the road side unit, the at least one road side unit operation mode for the communication, based on the obtained status of the road traffic [E.g. 0068: In case, in a busy geographical area, there are too many UEs responding with "Traffic Report Responses", resulting to system overload on the uplink, the following features can be included: a. A random number generator in TMAP can generate a random number each time before the execution of "UE Traffic Report Program". On the instruction of TRAS, all UEs with "even" or "odd" (defined in the even-oddfield figure 10) random numbers (or last digit of the random number) refrain from participation and hence transmission of "Traffic Report Responses". If halving the number of participating UEs is not sufficient, this process can take place twice or more, reducing the first half, yet by another half and so on. b. There can be a reserved broadcast SMS message (SMS-BC) in a forward- and-.

Allowable Subject Matter
8.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Okude et al. (US 2010/0332121)
	Mader et al. (US 2015/0326668)
	Feng et al. (US 2015/0195827)
	Sakata (US Pat. No. 9,338,237)

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689